        Case 4:20-cv-00148-RH-MAF Document 51 Filed 09/30/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


HANOVER INSURANCE COMPANY,

              Plaintiff,

v.                                             CASE NO. 4:20-cv-148-RH-MAF

FLORIDA COALITION AGAINST
DOMESTIC VIOLENCE, INC., et al.,

          Defendants.
______________________________________/


                            NOTICE OF APPEAL

TO THE HONORABLE COURT:

        Notice is hereby given that the plaintiff, Hanover Insurance Company

(“Hanover”), hereby appeals to the United States Court of Appeals for the Eleventh

Circuit from this Court’s order of dismissal entered on September 1, 2020 [Doc.

No. 43] and judgment entered on September 1, 2020 [Doc. No. 44].


                                     Respectfully submitted,

                                     HANOVER INSURANCE COMPANY


                                  By: /s/ Erik J. Tomberg

                                     ERIK J. TOMBERG, ESQUIRE
                                     (admitted pro hac vice)


2967824v.1
        Case 4:20-cv-00148-RH-MAF Document 51 Filed 09/30/20 Page 2 of 3




                                     Wilson Elser Moskowitz
                                     Edelman & Dicker LLP
                                     55 West Monroe Street, Suite 3800
                                     Chicago, IL 60603
                                     (312) 704-0550
                                     erik.tomberg@wilsonelser.com

                                     A. DONALD SCOTT, JR., ESQUIRE
                                     Florida Bar No. 110432
                                     KATHY ARLINE, ESQUIRE
                                     Florida Bar No. 92244
                                     Wilson Elser Moskowitz
                                     Edelman & Dicker LLP
                                     111 North Orange Avenue Suite 1200
                                     Orlando, Florida 32801
                                     407-203-7599 – Phone
                                     407-648-1376 – Facsimile
                                     a.donald.scottjr@wilsonelser.com
                                     kathy.arline@wilsonelser.com




                                      -2-
2967824v.1
        Case 4:20-cv-00148-RH-MAF Document 51 Filed 09/30/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

        I hereby certify that on September 30, 2020, a true and correct copy of the

foregoing was filed with the Northern District of Florida via CM/ECF and served

by operation of the court’s electronic filing system upon all registered participants,

and paper copies will be served via first class mail on those indicated as non-

registered participants.

                                       /s/ Erik J. Tomberg
                                       ERIK J. TOMBERG, ESQUIRE




                                        -3-
2967824v.1
